Citation Nr: 0943491	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss, for 
purposes of accrued benefits.

2.  Entitlement to service connection for tinnitus, for 
purposes of accrued benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978, from January 1991 to September 1991, and from 
August 2005 to October 2006; he also had various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Army Reserves.  The Veteran 
died in June 2007, and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2007 rating decision of the RO, which denied 
the appellant entitlement to accrued benefits.  The rating 
decision also indicates that the RO's adjudication of the 
accrued benefits claim was limited solely to the pending 
claims of service connection for hearing loss and tinnitus.  
The appellant perfected a timely appeal of the August 2007 
rating decision.

In a February 2007 rating decision, the RO granted the 
Veteran service connection for left knee degenerative joint 
disease, evaluated at 10 percent disabling, effective from 
October 6, 2006; granted an increased rating for the 
Veteran's residuals of a right femur fracture from non-
compensable to 10 percent disabling, effective from October 
6, 2006; and granted an increased rating for the Veteran's 
residuals of right radius and ulna fracture from non-
compensable to 10 percent disabling, effective from October 
6, 2006.  The RO sent the Veteran notice of this rating 
decision in February 2007.  The Veteran died in June 2007, 
prior to the expiration of the one year period after the date 
of notice of this award of VA benefits; and as such these 
claims, with respect to the disability ratings and effective 
dates, were pending at the time of the Veteran's Death and at 
the time the appellant filed her claim for accrued benefits 
in July 2007.  See 38 C.F.R. § 3.160(c) (2009) (defining a 
pending claim); Taylor v. Nicholson, 21 Vet. App. 126 (2007).  
These pending claims were not addressed in either the August 
2007 rating decision or the March 2008 Statement of the Case.  
See also Appellant's Statement, dated September 11, 2007; VA 
Form 9, dated March 19, 2008.  Since the Board is unable to 
ascertain from the information of record whether the 
appellant intended to challenge, for purposes of accrued 
benefits, the decision awarding her husband disability 
compensation for the left knee arthritis (10 percent), the 
right femur fracture (10 percent), and right arm fracture (10 
percent), each with an effective date of October 6, 2006, 
this matter is referred to the RO for clarification and any 
additional appropriate action.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page.


FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2007, he had 
pending claims of entitlement to service connection for 
hearing loss and for tinnitus.

2.  The RO received the appellant's claim for accrued 
benefits in July 2007.

3.  The evidence on file at the time of the Veteran's death 
shows that hearing loss and tinnitus were not manifested 
during the Veteran's military service or within one year 
thereafter, and were not related to any incident of service.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, hearing loss was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385, 3.1000 
(2009).

2.  For purposes of accrued benefits, tinnitus was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1110, 1111, 1131, 1137, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

A review of the record reveals that the appellant was sent 
VCAA notice in November 2007, which was after the initial 
adjudication of the claim for accrued benefits.  This letter 
informed the appellant of what evidence was required to 
substantiate her claim for accrued benefits, and of her and 
VA's respective duties for obtaining evidence.  In addition, 
in February 2008, the RO sent the appellant a letter that 
informed her of the unavailability of her husband's service 
treatment records for his last Military Command and Reserve 
Guard Unit; of VA's efforts to obtain these record; of her 
responsibility to send to VA any original or copies of her 
husband's service treatment records (or documents that can be 
substituted) in her possession; and of any further action 
that VA would take regarding the claim.  The appellant was 
again informed of the unavailability of these record by the 
March 2008 SOC, which included a subsequent adjudication of 
the claim.  See 38 C.F.R. § 3.159(e)(1) (2009); Mayfield and 
Pelegrini, both supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
hearing loss and tinnitus, for accrued benefit purposes, any 
questions as to the appropriate disability ratings or the 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The medical evidence associated with the claims file consists 
of available Veteran's service treatment records, the 
Veteran's death certificate, the report of a November 2006 VA 
examination, and various written statements provided by the 
appellant.  Several attempts were made to obtain the service 
treatment records from the Veteran's last Military Command 
and Reserve Guard Unit, but records were not available.  The 
appellant was sent a letter in February 2008 letter 
requesting that she submit these same records, or any 
alternative records, she may have in her possession.  The 
appellant did not respond this request.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.

In short, the post-adjudicatory notice and opportunity to 
develop the case during the administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice error nonprejudcial.

II. Analysis

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 C.F.R. § 
3.1000(a); see also 38 U.S.C.A. § 5121(a).  Normally, there 
is no basis for an accrued benefits claim unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents 
(in equal shares) or to the 
surviving parent.
(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.
(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.
(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  

38 C.F.R. § 3.1000(a); see also 38 U.S.C.A. § 5121(a).

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the 
payment of accrued benefits.  The revision to the statute 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  The Veteran died in June 2007, after 
the date of enactment.  Therefore, the appellant's claim is 
considered under the current version of 38 U.S.C.A. § 
5121(a).

Here, in a February 2007 rating decision, the RO, in 
pertinent part, deferred action on the Veteran's pending 
claims of entitlement to service connection for hearing loss 
and tinnitus, as they had still not ascertained whether his 
service treatment records were unavailable and for him to be 
scheduled for a VA audiological examination.  The information 
of record discloses that the Veteran passed away in June 
2007, prior to the date he was to report for his audiology 
examination.  See Deferred Rating Decision, dated February 
2007; VA Letter to the Veteran, dated May 2007; and Notice of 
Cancellation of VA Examination, noting the Veteran death in 
June 2007.  The appellant's claim for accrued benefits was 
received by the RO the following month and therefore was 
timely.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

The Board observes that, with respect to the appellant's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  Therefore, 
for disorders claimed to have been incurred or aggravated 
during ACDUTRA or INACDUTRA, the appellant must establish a 
service-connected disability in order to achieve status as a 
veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection may be presumed for certain chronic 
diseases, including sensorineural hearing loss, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
3.307, 3.309(a) (2009).

When a claimant seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

Under the laws administered by VA, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be 
the only source of acoustic trauma; it must only be a 
contributing source.  Moreover, the absence of in-service 
evidence of hearing loss during the Veteran's first period of 
active duty is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Similarly, with regard to the 
Veteran's service-connection claim for tinnitus, in Charles 
v. Principi, 16 Vet. App. 370 (2002), the United States Court 
of Appeals for Veterans Claims (Court) determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.

Available service treatment records do not reflect complaints 
or diagnosis of, or treatment for, tinnitus or hearing loss 
in either ear during his military service.  Moreover, during 
a November 2006 VA examination, the Veteran reported that, 
while in Iraq from November 2005 until August 2006, he began 
having a constant ringing in both of his ears and soon 
thereafter noticed some hearing loss in both ears.  He stated 
that frequently he had to ask people to repeat what they said 
or had to turn the volume up on the TV or phone.  The Veteran 
denied any ear surgery or infections and indicated that 
routine activities and activities of daily living were not 
affected.  He had yet to return to his normal job as a truck 
driver, since his return from Southwest Asia.  On 
examination, the VA examiner was unable to resolve the issues 
with regard to tinnitus and hearing loss due to bilateral 
cerumen (earwax) impaction.  The Veteran was referred to ENT 
for removal of his earwax.  An audiology examination was 
requested, and the Veteran passed away in June 2007 prior to 
the date he was to report for this examination.  Hence, for 
purposes of accrued benefits, the Board's consideration is 
limited to the evidence on file at time of the Veteran's 
death.  38 C.F.R. § 3.1000(a), (d)(4) (2009).

Considering the circumstances of the Veteran's service in 
Kuwait/Iraq, and resolving all doubt in the Veteran's favor, 
the Board concedes that he was likely exposed to some, and 
possibly significant, noise exposure in service.  In 
addition, the Veteran is competent to assert the occurrence 
of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-
service noise exposure as credible at least with regard to 
his active duty.
 
Significantly, neither the Veteran before his death nor the 
appellant has presented competent, probative evidence of 
diagnosed tinnitus, or of hearing loss with numerical 
audiometric testing results that meet the requirements of 
38 C.F.R. § 3.385 for either ear, which can be related to the 
Veteran's military service, based on the evidence of record 
at the time of his death.  The appellant has not indicated 
that she has any evidence in her possession, and the Board 
specifically notes that the November 2006 VA examiner 
recommended that an audiology examination be requested once 
the earwax had been removed for "an accurate evaluation of 
the claimed tinnitus and hearing loss."  (Emphasis added).  
The Veteran passed away prior to the date he was to report 
for his audiology examination.  Given the very unfortunate 
circumstances of this particular case, there was no competent 
medical evidence of record, at the time of the Veteran's 
death, that he had tinnitus, or a hearing loss disability for 
VA purposes, that was manifested during his military service 
or was related to any incident that occurred during service.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for hearing loss and 
tinnitus, for purposes of accrued benefits.  Accordingly, the 
appeal is denied.

ORDER

Service connection for hearing loss, for purposes of accrued 
benefits, is denied.

Service connection for tinnitus, for purposes of accrued 
benefits, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


